Citation Nr: 1146583	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  10-22 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to benefits under 38 U.S.C. Chapter 18 for a disability from birth defects.
 
2.  Entitlement to benefits under 38 U.S.C. Chapter 18 for a disability due to spina bifida.


WITNESSES AT HEARING ON APPEAL

The Appellant and the Veteran


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel
INTRODUCTION

The Veteran has unverified active service during the Vietnam Era.  The appellant is his son. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a June 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction of these matters is with the RO in New Orleans, Louisiana.

In March 2011, the appellant and the Veteran testified during a hearing before the undersigned Veterans Law Judge at the New Orleans RO; a transcript of that hearing is of record.

The issue of entitlement to benefits under 38 U.S.C. Chapter 18 for a disability due to spina bifida is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The appellant's mother did not serve on active duty with service in or visitation to the Republic of Vietnam, and this is not in dispute.  


CONCLUSION OF LAW

There is no legal entitlement to benefits for a child born with birth defects.  38 U.S.C.A. §§ 1802, 1805, 1815, 1821 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.814, 3.815 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

This case is one in which the law is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such circumstances, the duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  Further, VA has no duty to assist the appellant in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid him in substantiating his claim.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001). 

In any event, the Board notes that in the April 2010 statement of the case (SOC), the RO informed the appellant of the criteria for receiving benefits under 38 U.S.C.A. § Chapter 18.  Furthermore, the appellant has been provided the opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  The Board finds that there is sufficient evidence to make a determination in the matter decided herein, and the appellant is not prejudiced by a decision at this time. 

The appellant does not contend, and the evidence does not show, that the appellant's mother served in Vietnam, or otherwise visited Vietnam during any period of military service she may have had.  To the contrary, he specifically noted on his May 2009 application for benefits that his mother did not have the requisite Vietnam service.  He argues instead that his father (the Veteran) served in Vietnam (as discussed further in the Remand below).  To be eligible for a "covered birth defect" other than spina bifida pursuant to 38 U.S.C.A. § 1815 and 38 C.F.R. § 3.815, the appellant's mother must have set foot in Vietnam during a period of service. 

Given that it is undisputed that the appellant's mother did not have military service which involved duty in or visitation to Vietnam, the Board finds that the appellant is not eligible for benefits under 38 U.S.C.A. § 1815, inasmuch as the law specifically precludes entitlement to that benefit absent evidence of the requisite service by his mother.  The claim consequently must be denied due to her lack of entitlement under the law. Sabonis v. Brown, 6 Vet. App. 426   (1994). 


ORDER

Entitlement to benefits under 38 U.S.C. Chapter 18 for a disability from birth defects is denied.


REMAND

Initially, the Board points out that the February 2010 notice letter was specific to the appellant's claim under 38 U.S.C.A. § 1815, and did not purport to address, or provide any notice as to his claim under 38 U.S.C.A. § 1805. The two provisions contain differing criteria for establishing benefits, particularly in regard to which parent requires service in Vietnam.  The Board will remand the case to the RO/AMC for the provision of 38 U.S.C.A. § 5103(a) -compliant notice. 

The record shows that the Veteran, on behalf of the appellant, completed authorization forms for VA to obtain records from Baton Rouge Mid City General and from a Dr. Joe Morgan for treatment of intestinal disorder and clubfoot.  Although the records currently on file do not reference spina bifida, VA may not assume that the missing records also would fail to show a history of that defect.  This is particularly true given that the RO did not advise the appellant as to the information and evidence necessary to substantiate his claim.  On remand, the RO should attempt to obtain any records for the appellant in the possession of Baton Rouge Mid City General and from Dr. Joe Morgan. 

In addition, although the RO appears to have found that the Veteran served in Vietnam, the record before the Board is unclear on that matter. The Veteran's DD Form 214 is not of record.  On remand, the AMC/RO will attempt to have the record before the Board supplemented with the Veteran's DD Form 214 and service personnel records.

In addition, during the March 2011 Board hearing, the appellant and the Veteran assert that club foot, which the appellant is diagnosed, is a form of and/or manifestation of spina bifida.  As such, a VA medical examination and opinion in conjunction with the review of the entire record is warranted to determine whether the Veteran has spina bifida.  

The Board notes that "Spina bifida" means any form and manifestation of spina bifida except spina bifida occulta.  38 U.S.C.A. § 1802 ; 38 C.F.R. § 3.814(c)(3). VA's General Counsel concluded that, for purposes of title 18 benefits, the term spina bifida referred to a defective closure of the bony encasement of the spinal cord, but did not include other neural tube defects such as anencephaly and encephalocele.  VAOPGCPREC5-99. 

It is important for the appellant to understand that spina bifida is the only birth defect that warrants the award of monetary benefits based on the herbicide exposure of the Veteran as a father of that child.  Jones v. Principi, 16 Vet. App. 219 (2002). 

Accordingly, this matter is REMANDED for the following actions:

1.  The AMC/RO should provide the appellant with notice which complies with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 as to his claim of entitlement to benefits under 38 U.S.C. Chapter 18 for a disability due to spina bifida. 

2.  The AMC/RO should undertake appropriate efforts to supplement the claims file with the Veteran's DD Form 214 and service personnel records to verify his service in Vietnam.

3.  The AMC/RO should request that the appellant identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, to specifically include Baton Rouge Mid City General and from a Dr. Joe Morgan pertinent to his remaining claim on appeal.  With any necessary authorization from the appellant, the RO should attempt to obtain and associate with the claims file any medical records identified by the appellant. 

4.  If the Veteran's service in Vietnam is verified, then, the appellant should be provided a VA examination by an appropriate specialist to determine whether he manifests any form of spina bifida other than spina bifida occulta.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished. 

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the appellant has any form of spina bifida other than spina bifida occulta. 

In providing this opinion, the examiner is requested to address the appellant's contentions that his club foot is a manifestation of spina bifida (as noted above).  

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the remaining claim on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, the RO should furnish the appellant an appropriate supplemental statement of the case, and afford him the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

No action by the appellant is required until he receives further notice; however, the appellant is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claim.  38 C.F.R. 
§ 3.655 (2011).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


